Rhodes, J., dissenting:
The judgment of the Court below is, in my opinion, erroneous, because th£ intervenor is not entitled to a judgment against the plaintiff for the recovery of the possession of the premises either on the pleadings or on the stipulation. The judgment of this Court on the former appeal reversing the *184order denying the intervenor’s motion for a new trial may he construed, without doing violence to its language, as ordering judgment that the intervenor recover the possession -of the premises from the defendants, the only parties, so far as the record showed, who held such possession.